Citation Nr: 9900333	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for septal deviation 
with intermittent nasal obstruction, status post septoplasty 
and partial middle turbinectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  He had substantial continuous service from October 
1948 to October 1956.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a November 1994 RO rating decision that denied 
the veterans claim for an evaluation in excess of 10 percent 
for service-connected septal deviation with intermittent 
nasal obstruction, status post septoplasty and partial middle 
turbinectomy.  

It should be noted that the procedural requirements for 
appellate review of a July 1997 RO rating decision that 
denied service connection for disfiguring scars of the nose 
and for an eye disability have been met.  See 38 C.F.R. 
§ 20.200 (1998).  However, in March 1998 the veteran withdrew 
all issues on appeal except for the claim for an increased 
evaluation for his deviated septum disability.  Accordingly, 
these service connection claims will not be further 
addressed.  See 38 C.F.R. § 20.204 (1998).


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

During the pendency of the veterans appeal of a 10 percent 
evaluation for his service-connected deviated nasal septum 
disability, new regulations went into effect (in October 
1996) that changed the schedular criteria for rating diseases 
of the nose and throat as contained in 38 C.F.R. 4.97.  As 
such, the case must be remanded to the RO for consideration 
of the applicability of the provisions of the new ratings 
schedule for evaluating diseases of the nose and throat.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  The version of the 
regulations which are most favorable to the veterans claim, 
whether they be from the old ratings schedule or the newly 
promulgated one, shall be applied.  See Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

The veteran should also be scheduled to undergo a thorough 
and contemporaneous medical examination for his deviated 
septum disability in light of his contention that this 
disability has worsened since his last VA examination in 
1996, and in view of his request for such an examination.  
See Green v. Derwinski, 1 Vet.App. 121 (1991); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).   

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded an 
Ear, Nose and Throat examination to 
evaluate his service-connected deviated 
nasal septum with nasal obstruction 
intermittent, post operative septoplasty 
and partial middle turbinectomy.  Any 
tests deemed appropriate by the examining 
physician should be performed.  The 
examiner should be asked determine 
whether there is obvious disfigurement of 
the veterans nose as a result of his 
service-connected nasal septum with nasal 
obstruction intermittent, post operative 
septoplasty and partial middle 
turbinectomy.  The examiner should also 
be asked to determine whether either or 
both of the veterans nasal passages are 
exposed.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

2.  The RO should readjudicate the issue 
of an increased evaluation for the 
veterans deviated nasal septum with 
nasal obstruction intermittent, post 
operative septoplasty, and partial middle 
turbinectomy.  The old rating schedule, 
as well as the provisions of the new 
regulations and rating criteria for 
assessing diseases of the nose and throat 
(as contained in 38 C.F.R. 4.97) must be 
considered and the version of the 
regulations which are most favorable to 
the veterans claim must be applied.  See 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	G. H. SHUFELT
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
